DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston, Richard Scott (US 20040073151 A1) in view of Russo; Ronald D. (US 4579555 A). 
Regarding claim 1, Weston discloses a low-profile reduced pressure treatment system (¶ [0002], [0013], [0040], wound treatment apparatus, generally designated 20), comprising: 

a delivery tube fluidly connected to the reduced pressure manifold (¶ [0047], hollow suction tube 45 … end segment 45a of the tubing 45 is embedded within the absorbable matrix 32). 
Weston teaches the invention substantially as claimed by Applicant with the exception of a substantially rectangular cross-section and a plurality of corrugations. Russo discloses a surgical drain (col. 1, lines 5-10; col. 2, lines 56-68, drain 20), comprising: 
a delivery tube (col. 2, lines 56-68, drain 20; col. 3, lines 49-53, FIG. 7, generally designated at 54 is a stylized isometric view illustrating embodiment of the gravity drain); 
the delivery tube having a substantially rectangular cross-section (col. 3, lines 53-59, The drain 54 includes a flattened, elongated length of extruded medical-grade silicone rubber tube 56 having an upper generally planar and longitudinally extending external surface 58, a lower generally planar and longitudinally extending external surface 60, and upper and lower generally planar and longitudinally extending interior surfaces 62, 64); and 
a plurality of corrugations within the delivery tube to prevent collapse of the delivery tube during delivery of reduced pressure (col. 4, lines 5-14, Referring now to FIG. 8, three rows of longitudinally extending laterally spaced and transversely aligned ribs 78 are illustrated in FIG. 8A; seven rows of longitudinally extending laterally spaced and transversely aligned ribs 80 are illustrated in FIG. 8B; and eleven rows of longitudinally extending laterally spaced and transversely aligned ribs 82 are illustrated in FIG. 8C). 
Russo prevents the collapse of a drain tube from external pressure or bending (col. 4, lines 21-25, The transverse alignment of the ribs 78, 80, 82 provides structural support to the drain that substantially eliminates channel occlusion due to tissue pressure, due to bights formed in the drain when inserted into body contours, and due to tube collapse). One would be motivated to modify Weston with the rectangular cross-section and corrugations of Russo to prevent a drain tube from collapsing and to ensure proper drainage when vacuum is applied to the tube. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Weston with the rectangular cross-section and corrugations of Russo in order to maintain an open lumen through the drain tube while applying negative pressure. 

Regarding claims 2, 4 and 5, Weston discloses a system further comprising a reduced pressure source configured to be coupled to the delivery tube (¶ [0049], tubing 54 that connects the vacuum pump 51 to the collection system 70); 
further comprising: a film for sealing the reduced pressure manifold adjacent to the tissue site (¶ [0019], the wound cover for the reduced pressure appliance may be in the form of a gas impermeable covering sheet of flexible polymer material, such as polyethylene; ¶ [0041], a fluid impermeable wound cover 40);
the film having a first aperture for allowing fluid communication with the tissue site (¶ [0046], Fig. 3, generally cone-shaped wound cover 140 overlying the wound site 25. Alternatively, the cover overlying the wound site may be … flat … to protect the site of a wound 25); and 
a tube connector positioned over the first aperture, the tube connector having a second aperture configured to receive the delivery tube (Fig. 3 shows a connection between wound cover 140 and tubing 145); 
wherein the reduced pressure manifold is a reticulated, open-cell foam (¶ [0042], The matrix 32 may also be perforated and constructed in a foam-type, sponge-type, or non-woven layered structure to enhance gas flow and to reduce the weight of the appliance 30). 

Regarding claim 6, Weston lacks a plurality of corrugations. Russo discloses a system wherein the plurality of corrugations form a plurality of channels (col. 4, lines 12-14, The ribs 78, 80, 82 each preferably have a U-shaped cross-section that defines a deep capillary drainage channel between adjacent ribs).  
Russo supports a drain tube against collapse (col. 4, lines 21-25). Regarding rationale and motivation to modify Weston with the corrugations of Russo, see discussion of claim 1 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-15 of Heaton; Keith Patrick et al. (US 8679079 B2). 
Regarding instant claim 1, Heaton claims all limitations in patented claim 11. 
Regarding instant claims 2-6, Heaton claims all limitations in patented claims 11-15, as shown in table 1. 
Table 1:
Heaton double patenting
Instant claim 
Heaton
2
11
3
12
4
13
5
14
6
15


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The double patenting rejections may be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d). 
Response to Arguments
Applicant’s arguments filed 24 January 2022 regarding the rejections of claims 1, 2 and 4-6, under 35 USC § 103 over Weston and Russo, have been fully considered but are not persuasive.  Therefore, the rejections are maintained. 
Applicant submits that because of the curved sidewalls, the tubes 10 and 40 of Russo have an ovular cross-section rather than a rectangular cross-section (remarks p. 7). Applicant reasons that therefore, Russo fails to describe, teach, or suggest "the delivery tube having a substantially rectangular cross-section," as recited in claim 1 (remarks p. 7). Examiner responds that the term “rectangular” is not specially defined in the specification, and is broad enough to included partly rounded or curved shapes. The defining characteristics of a rectangle are the presence of four sides at generally perpendicular angles, and an aspect ratio greater than 1.0. Russo’s cross section shows four sides (top, bottom and two sides) along with an aspect ratio greater than 1.0 (the side walls are much shorter than the top and bottom walls). The claims do not specify that the walls are straight, or that the angles at the four corners are precisely perpendicular. 
Several examples of prior art show that the term “rectangular” is broad enough to include rounded shapes.
Ferguson, Scott (US 20040176745 A1) discloses a wound drain (¶ [0006], [0048], [0063], FIGS. 13 and 14, an alternate embodiment of a drain section 110), comprising a cross section described as rectangular (¶ [0063], The drain section 110 is a rounded rectangle with flat upper and lower walls 112 and rounded end walls 114). Ferguson demonstrates that rounded edges do not preclude a shape from being rectangular. 
In a second example, Shchervinsky, Semyon (US 20040006331 A1) describes a wound drain catheter (¶ [0046], [0052], catheter 100), comprising a cross section described as rectangular (¶ [0055] The hollow core portion 220 may be any shape including round, oval, 3-sided, square, rectangular, 5-sided, and the like; ¶ [0060] FIG. 7 … relatively small cross sectional area of rectangular hollow core portion 720; ¶ [0061] FIG. 8 … relatively small cross sectional area of rectangular hollow core portion 820). Shchervinsky demonstrates that rounded or irregular shapes may also be considered rectangular.  
In an example outside of wound drainage, Chih, Gordon (US 20040123914 A1) describes a water hose (¶ [0001], [0015], [0033] The main body 12 is a hollow tube body), comprising a cross section described as rectangular (¶ [0036], After wound, the water hose of the present invention forms a rectangle; ¶ [0048] In manufacturing, the cross-section of the water hose of the present invention can be polygonal such as rectangular … in the case that the water hose of the present invention has a rectangular cross-section). Chih likewise demonstrates that the term “rectangular” is broad enough to include rounded shapes. 
The Applicant respectfully asserts that a person having ordinary skill in the art would not recognize a rib extending longitudinally within a tube as a corrugation, which is comprised of alternating ridges and grooves (remarks p. 7). Examiner replies that Russo discloses a plurality of ribs in several embodiments (Figs. 8A-8C, 9). The collection or group of ribs are cited collectively as constituting a corrugation. The series of ribs provides a set of regularly alternating ridges and grooves or channels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781